 


116 HRES 345 EH: A resolution responding to widening threats to freedoms of the press and expression around the world, reaffirming the centrality of a free and independent press to the health of democracy, and reaffirming freedom of the press as a priority of the United States in promoting democracy, human rights, and good governance on World Press Freedom Day.
U.S. House of Representatives
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 345 
In the House of Representatives, U. S., 
 
July 15, 2019 
 
RESOLUTION 
A resolution responding to widening threats to freedoms of the press and expression around the world, reaffirming the centrality of a free and independent press to the health of democracy, and reaffirming freedom of the press as a priority of the United States in promoting democracy, human rights, and good governance on World Press Freedom Day. 
 
 
Whereas Article 19 of the United Nations Universal Declaration of Human Rights, adopted at Paris, December 10, 1948, states, Everyone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive and impart information and ideas through any media and regardless of frontiers.;  Whereas, in 1993, the United Nations General Assembly proclaimed May 3 of each year as World Press Freedom Day— 
(1)to celebrate the fundamental principles of freedom of the press;  (2)to evaluate freedom of the press around the world;  
(3)to defend the media against attacks on its independence; and  (4)to pay tribute to journalists who have lost their lives while working in their profession;  
Whereas, on December 18, 2013, the United Nations General Assembly adopted Resolution 68/163 on the safety of journalists and the problem of impunity, which unequivocally condemns all attacks on, and violence against, journalists and media workers, including torture, extrajudicial killing, enforced disappearance, arbitrary detention, and intimidation and harassment in conflict and nonconflict situations;  Whereas the theme for World Press Freedom Day 2019, is Media for Democracy: Journalism and Democracy in Times of Disinformation;  
Whereas Thomas Jefferson, who recognized the importance of the press in a constitutional republic, wisely declared, * * * were it left to me to decide whether we should have a government without newspapers, or newspapers without a government, I should not hesitate a moment to prefer the latter.;  Whereas the Daniel Pearl Freedom of the Press Act of 2009 (Public Law 111–166; 22 U.S.C. 2151 note), signed into law by President Barack Obama in 2010, expanded the examination of the freedom of the press around the world in the annual country reports on human rights practices of the Department of State;  
Whereas the 2019 World Press Freedom Index, published by Reporters Without Borders, warns, The number of countries regarded as safe, where journalists can work in complete security, continues to decline, while authoritarian regimes tighten their grip on the media.;  Whereas, Freedom House’s publication Freedom in the World 2019 noted that global freedom of expression has declined each year for the past 13 years;  
Whereas, according to the Committee to Protect Journalists, in 2018— (1)at least 54 journalists were killed around the world for their work, of which at least 34 were singled out for murder;  
(2)the two deadliest countries for journalists on assignment were Afghanistan and Syria;  (3)the most dangerous subject for a journalist to report on was politics, followed by war;  
(4)251 journalists worldwide were in prison, with Turkey, China, and Egypt responsible for more than half of the jailed journalists;  (5)13 percent of the journalists in jail were female, an increase from 8 percent in 2017;  
(6)70 percent of the journalists who were imprisoned around the world faced antistate charges, such as belonging to or aiding groups deemed by authorities as terrorist organizations; and  (7)the number of journalists imprisoned on charges of false news rose to 28 globally, compared with 9 such imprisonments in 2016;  
Whereas the People’s Republic of China maintains one of the worst media environments in the world and seeks to curtail political speech inside and outside the country including by— (1)targeting independent and foreign media in China through systematic harassment including the denial of visas to foreign journalists, imprisonment, the denial of medical care to imprisoned journalists, and curtailing access to legal representation;  
(2)pervasively monitoring and censoring online and social media content, including through the banning of virtual private networks;  (3)using the full force of the State to stifle internal dissent including dissent online, particularly dissent that could lead to political change and content that criticizes China’s leaders, however trivial, reportedly even to the point of censoring comparisons of Xi Jingping’s looks with Winnie the Pooh;  
(4)spreading propaganda to foreign audiences through the United Front Work Department and related activities;  (5)seeking to intimidate American-based journalists working for Radio Free Asia and reporting on gross human rights violations in China’s Xinjiang Uyghur Autonomous Region by jailing or otherwise harassing members of their families; and  
(6)championing a sovereign Internet model and exporting technology to enhance the ability of like-minded authoritarian regimes to suppress dissent online and monitor the activity of their people;  Whereas, Reuters journalists Wa Lone and Kyaw Soe Oo, recipients of the 2018 PEN/Barbey Freedom to Write Award were arrested in December 2017 for investigating the murder by the Burmese military of 10 Rohingya men in the village of Inn Dinn in Rakhine State and were unjustly detained for 500 days before they were released on May 7, 2019, as part of a mass amnesty of 6,520 prisoners;   
Whereas freedom of the press has been under considerable pressure in recent years throughout Southeast Asia, including in the Philippines, where the Government has waged a campaign of judicial harassment against the news website Rappler and its editor, Maria Ressa;  Whereas, Nouf Abdulaziz, Loujain Al-Hathloul, and Eman Al-Nafjan, recipients of the 2019 PEN/Barbey Freedom to Write Award, who wrote in opposition to Saudi Arabia’s repressive Guardianship system, have been subjected to imprisonment, solitary confinement, and torture by the Government of the Kingdom of Saudi Arabia since May 2018 in an apparent effort to suppress dissent and silence the voices of women;  
Whereas, Washington Post journalist and United States resident Jamal Khashoggi was murdered by a team of Saudi operatives while visiting the Saudi Arabian consulate in Istanbul, Turkey;  Whereas the Senate unanimously approved a resolution stating that Mr. Khashoggi’s murder was carried out at the behest of Crown Prince Mohammed bin Salman;  
Whereas journalist Mimi Mefo Takambou was jailed for 4 days in Cameroon in November 2018 on charges of spreading false news while investigating the death of an American missionary, where four out of the seven total journalists imprisoned in Cameroon were jailed for spreading false news, which is a rising trend in Cameroon and elsewhere around the world;  Whereas according to the Committee to Protect Journalists, at least 26 journalists were killed in Honduras since 2007, making it one of the most deadly countries for journalists in the Americas, and where journalist Leonardo Gabriel Hernandez was murdered in March 2019 after receiving threats related to his work;  
Whereas in Nicaragua, Miguel Mora and Lucía Pineda Ubau, the directors of the country’s only 24-hour cable news network, have been jailed since December 2018 on charges of fomenting hate, spreading fake news, and terrorism, and prominent journalist Carlos Fernando Chamorro has fled the country as President Daniel Ortega cracks down on free expression in a bid to silence dissent and end the protests against him;  Whereas in Mexico, which remains the most dangerous country in the Western Hemisphere for journalists— 
(1)murders, death threats, and legal impunity cause journalists to self-censor their reporting out of fear;  (2)investigative journalist Carlos Dominguez Ramirez, who wrote frequently on local politics and corruption, was brutally murdered in front of family members on January 13, 2018, in Nuevo Laredo, and a politician he was investigating was subsequently arrested in connection with this heinous act; and  
(3)Rafael Murúa Manríquez was abducted and murdered in January 2019 after reporting threats from an official in the municipal government for critical reporting;  Whereas Slovakian journalist Ján Kuciak and his partner Martina Kušnírová were murdered in February 2018, allegedly in retaliation for his investigative reporting of tax fraud in connection to a businessman with close ties to Slovakia’s ruling party, where the perpetrator awaits trial, just 4 months after the murder of another European journalist, Malta’s Daphne Caruana Galizia, for her reporting on corruption;  
Whereas the world’s growing cadre of ethical and hard-hitting investigative journalists, including those contributing to the Organized Crime and Corruption Reporting Project— (1)adhere to the highest professional standards;  
(2)uncover abuses and corruption being committed in their own countries; and  (3)deserve the international community’s support and praise for taking on the risky job of fostering accountability and transparency in their respective countries;  
Whereas, under the auspices of the United States Agency for Global Media, the United States Government provides financial assistance to several editorially independent media outlets, including Voice of America, Radio Free Europe/Radio Liberty, Radio Free Asia, Radio y Television Marti, and the Middle East Broadcast Networks— (1)which report and broadcast news, information, and analysis in critical regions around the world; and  
(2)whose journalists regularly face harassment, fines, and imprisonment for their work; and  Whereas freedom of the press— 
(1)is a key component of democratic governance, activism in civil society, and socioeconomic development; and  (2)enhances public accountability, transparency, and participation in civil society and democratic governance: Now, therefore, be it  
 
That the House of Representatives— (1)condemns threats to freedom of the press and free expression around the world;  
(2)remembers the bravery of journalists and media workers around the world who, despite threats to their safety, play an essential role in— (A)promoting government accountability;  
(B)defending democratic activity; and  (C)strengthening civil society;  
(3)remembers journalists who have lost their lives carrying out their work;  (4)calls on governments abroad to implement United Nations General Assembly Resolution 163 (2013) by thoroughly investigating and seeking to resolve outstanding cases of violence against journalists, including murders and kidnappings, while ensuring the protection of witnesses;  
(5)condemns all actions around the world that suppress freedom of the press;  (6)reaffirms the centrality of freedom of the press to efforts of the United States Government to support democracy, mitigate conflict, and promote good governance around the world; and  
(7)calls on the President and the Secretary of State— (A)to preserve and build upon the leadership of the United States on issues relating to freedom of the press, on the basis of the protections afforded the American people under the First Amendment to the Constitution of the United States;  
(B)to improve the rapid identification, publication, and response by the United States Government to threats against freedom of the press around the world;  (C)to urge foreign governments to transparently investigate and bring to justice the perpetrators of attacks against journalists; and  
(D)to highlight the issue of threats against freedom of the press in the annual country reports on human rights practices of the Department of State and through diplomatic channels.   Cheryl L. Johnson,Clerk. 